Go OO CoC STD UO FP WY WNP

NO NO PO DN NO HN BD PO NO Re me Re eee eee ee eee ee
oS DH NH FP WD NY | COD OO Fe ITD Hn BP Ww VHP KH

The Honorable Barbara J. Rothstein

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

EMMETT L. SMITH, et al. CASE NO. 2:19-cv-00060-BJR

Plaintiffs STIPULATED MOTION TO
, EXTEND TIME FOR
Vv. DEFENDANTS’ RESPONSIVE

: ; PLEADING
UNITED STATES OF AMERICA, etal. | “an opner

Defendants.

 

 

 

 

COME NOW Plaintiffs, by and through their attorneys, Russo & Graham and
Todd Nelson, and Defendants, through its counsel, Tricia Boerger, Assistant United
States Attorney, in this stipulated motion to extend the responsive pleading for all
defendants to July 16, 2019.

This extension is necessary because Defendants’ counsel, Tricia Boerger, has
encountered unexpected and increased demands on her time due to an upcoming trial.

Stipulated Motion to Extend UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

Time for Defendants’ SEATTLE, WASHINGTON 9810
Responsive Pleading and Order (206) 553-7970
[2:19-cv-00060-BJR] - 1
5o[ ODO CO HS DN AW BR WD NYO

Oo db BPO NO LPO WN KN NO RO Re meee ee ee ee
So sa DD On FP WD NY KH DW CO fF JT DB WN BP WO NP YH

 

 

The parties agree that an extension of time is appropriate and will help facilitate the

efficient litigation of this matter.

DATED this 20" day of June, 2019.

s/ Anthony A. Russo

ANTHONY A. RUSSO, WSBA #6272
Law Offices of Russo & Graham

2033 6th Avenue, Suite 988

Seattle, Washington 98121

Phone: (206) 448-5905

Fax: (206) 441-4743
tony@russograham.com

Attorneys for Plaintiffs

Stipulated Motion to Extend
Time for Defendants’
Responsive Pleading and Order
[2:19-cv-00060-BJR] - 2

Respectfully submitted,

BRIAN T. MORAN
United States Attorney

s/ Tricia Boerger

TRICIA BOERGER, WSBA #38581
Assistant United States Attorney
Western District of Washington
United States Attorney’s Office

700 Stewart Street, Suite 5220
Seattle, Washington 98101

Phone: (206) 553-7970

Email: tricia.boerger@usdoj.gov
Attorneys for the United States

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo 1 DBD HF FR WD NYO YH

DO NO NO NO NO DW NO KN RNY Re mee me ee eee ee
ao sa NO MH FP WwW NY FY OD DO CO HI Dn BW NY YK CO

 

 

ORDER
Pursuant to the parties’ motion, and the parties having stipulated and agreed, it is

hereby ORDERED that the responsive pleading deadline for all defendants is July 16,

 

2019.
DATED this 20th day of June, 2019.
United States IMstrict Judge
Stipulated Motion to Extend a eal ae ey
; : TEWART STREET,
Time for Defendants . SEATTLE, WASHINGTON 98101
Responsive Pleading and Order (206) 553-7970

[2:19-cv-00060-BJR] - 3
